Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 17-30 and 33-36) in the reply filed on 2/25/2022 is acknowledged.
Claims 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 9/9/2019 are approved by the examiner.
Claim Objections
Claim 20 recites “DCM”, which appears to refer to “dichloromethane”.  However, applicant should clearly recite the chemical name in the claim and the specification prior to using its abbreviation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “the glass flakes have average diameter 10 um to 540 µm, and the claim also recites “preferably 30 µm to 400 µm, more preferably 50 µm to 150 µm” which is the narrower statement of the range/limitation.  Similarly, claim 28 recites the broad recitation “a percentage by weight of glass flakes coated with an electrically conductive coating less than or equal to 50%, and the claim also recites “preferably less than or equal to 30%, more preferably less than or equal to 15%, yet more preferably less than or equal to 10%, even more preferably less than or equal to 5%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-24, 27-30, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuba et al. (JP 2001335731).  The machine translation is replied upon for the rejection purposes.
Regarding claim 17, Matsuba discloses an ink composition comprising conductive solids and a medium, wherein the conductive solids comprise glass flakes coated with an electrically conductive coating (abstract and examples 1-5).
Regarding claim 18, Matsuba discloses the boiling temperature of the medium is greater than 10 °C and the melting point of the medium is less than 55 °C (water, ethanol, and glycerin in examples 1-5).  
Regarding claim 19, Matsuba discloses the medium comprises water or an organic solvent (para 0016)
Regarding claim 20, Matsuba discloses the medium comprises an organic solvent selected from the group consisting of DCM, chloroform, toluene, benzene, an ether, and an alcohol (ethanol, examples 1-4).

Regarding claim 22, Matsuba discloses the glass flakes have average diameter 10 um to 540 µm (para 0007)
Regarding claim 23, Matsuba discloses the glass flakes have an average thickness in a range from 0.1 µm to 8 µm (para 0007).
Regarding claim 24, Matsuba discloses the electrically conductive coating comprises a conductor selected from the group consisting of silver, nickel, gold, metal nanoparticles, indium tin oxide, and fluorine doped tin oxide (silver, nickel, gold, para 0013).
Regarding claim 27, Matsuba discloses the ink composition comprises a binder resin (para 0016, examples 1-5).
Regarding claim 28, Matsuba discloses the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating less than or equal to 50% (examples 1-5).
Regarding claim 29, Matsuba discloses a printed article comprising a substrate (glass plate) and a mark (pattern), wherein the mark comprises conductive solids, and wherein the conductive solids comprise glass flakes provided with a conductive coating (para 0023).
Regarding claim 30, Matsuba does not disclose the mark (pattern) is a conductive track.  However, given that the ink composition of Matsuba comprises of all the claimed elements recited in the claimed composition, a person having an ordinary skill in the art would reasonably expect the pattern formed by the Matsuba’s composition to be conductive because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products 
Regarding claim 33, Matsuba discloses the glass flakes have an average diameter of from 50 pm to 150 µm (para 0007) and the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating greater than 0 and less than or equal to 30% (examples 1-5).
Regarding claim 34, Matsuba discloses the glass flakes have an average diameter of from 50 um to 150 µm (para 0007, 0012) and the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating greater than 0 and less than or equal to 5% (para 0016).
Regarding claim 35, Matsuba discloses the glass flakes have an average diameter of 80 µm (para 0007, 0012).
Regarding claim 36, Matsuba discloses the glass flakes have an average diameter of 80 µm (para 0007, 0012).
The above listed claims are anticipated by Matsuba.  
The claims would also have been obvious over Matsuba because the reference discloses the recited composition and article which may contain each of the recited components within their claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]."

Claims 17-20, 22, 24-30, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagar et al. (WO2017/031487). The US Publication 2018/0215941 is relied upon below as an English-equivalent for the rejection purposes.
Regarding claim 17, Hagar discloses a conductive ink composition comprising conductive solids and a medium (para 0009), wherein the conductive solids comprise glass flakes coated with an electrically conductive coating (silver coated inert particles, wherein the inert particles may be made of glass flakes, para 0005-0006).
Regarding claim 18, Hagar discloses the boiling temperature of the medium is greater than 10 °C and the melting point of the medium is less than 55 °C (water, methyl ethyl ketone, propylene glycol monomethyl ether, propylene glycol monomethyl ether acetate, para 0045).  
Regarding claim 19, Hagar discloses the medium comprises water or an organic solvent (para 0045)
Regarding claim 20, Hagar discloses the medium comprises an organic solvent selected from the group consisting of DCM, chloroform, toluene, benzene, an ether, and an alcohol (propylene glycol monomethyl ether, para 0045).
Regarding claim 22, Hagar discloses the glass flakes have average diameter 10 um to 100 µm (para 0011)
Regarding claim 24, Hagar discloses the electrically conductive coating comprises a conductor selected from the group consisting of silver, nickel, gold, metal nanoparticles, indium tin oxide, and fluorine doped tin oxide (silver, para 0005).
Regarding claim 25, Hagar discloses the conductive ink composition comprises a second conductive particulate material (Ag particles, para 0007).

Regarding claim 27, Hagar discloses the conductive ink composition comprises a binder resin (para 0004-0005).
Regarding claim 28, Hagar discloses the conductive ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating less than or equal to 50% (para 0031).
Regarding claim 29, Hagar discloses a printed article comprising a substrate and a mark (a conductive ink layer 24 applied to conductive layer 30, para 0049, Fig. 4), wherein the mark comprises conductive solids, and wherein the conductive solids comprise glass flakes provided with a conductive coating (para 0004-0005).
Regarding claim 30, Hagar discloses the mark is a conductive track (conductive layer).  
Regarding claim 33, Hagar discloses the glass flakes have an average diameter of from 50µm to 150 µm (para 0011) and the conductive ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating greater than 0 and less than or equal to 30% (para 0031).
Regarding claim 35, Hagar discloses the glass flakes have an average diameter of 80 µm (para 0007, 0012).
The above listed claims are anticipated by Hagar.  
The claims would also have been obvious over Hagar because the reference clearly teaches the recited composition and article which may contain each of the recited components within their claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

3/12/2022